DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant communication is in response to communication filed on 07/08/2020.
Claims 7-10 are pending and all are independent.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Therefore, the earliest effective priority date is 01/11/2018.
Information Disclosure Statement
The IDS submitted on 10/27/2021 has been considered.
Allowable Subject Matter
Claims 7-10 (renumbered 1-4) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 7-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, suggest, or render obvious the following italicized limitations in combination with other limitations recited in claims:
In claim 7, “…the CSI request field indicates first information, the first information indicating one of a plurality of states, each of the plurality of the states is configured for each of the plurality of the serving cells, each of the plurality of the states for each of the plurality of the serving cells is associated with one or more CSI report configurations,… and the transmission circuitry is configured to transmit the CSI report for activated downlink BWPs associated with the CSI request field and does not transmit the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered.” in combination with other limitations recited as specified with claim 7.
In claim 8, “…wherein the CSI request field indicates first information, the first information indicating one of a plurality of states, each of the plurality of the states is configured for each of the plurality of the serving cells,… the reception circuitry is configured to receive the CSI report for activated downlink BWPs associated with the CSI request field and does not receive the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered.” in combination with other limitations recited as specified with claim 8.
In claim 9, “…the CSI request field indicates first information, the first information indicating one of a plurality of states, each of the plurality of the states is configured for each of the plurality of the serving cells,… and receiving the CSI report for activated downlink BWPs associated with the CSI request field and does not receive the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered.” in combination with other limitations recited as specified with claim 9.
In claim 10, “…the CSI request field indicates first information, the first information indicating one of a plurality of states, each of the plurality of the states is configured for each of the plurality of the serving cells, and receiving the CSI report for activated downlink BWPs associated with the CSI request field and does not receive the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered” . in combination with other limitations recited as specified with claim 10.



Zhou et al (US Pub. No. 20190207662 A1) discloses in the provisional document 62/613554 discloses in Figure 22 a CSI request field with 8 states where in each state is configured for a single serving cell C as also discussed in paragraph 290.  Further Zhou discusses in paragraph 378  that multiple CSI request fields in DCI of PDCCH to trigger CSI reporting can be sent as shown in Fig. 31 (a).  The multiple CSI request fields can correspond to multiple serving cells and in Fig. 28 Zhou discloses activation and deactivation of plurality of BWPs for a specific cell.   However, the disclosure of Zhou taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a single CSI request field having a particular state  associated with more than one serving cell and not receive the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered as claimed in each independent claims 7-10 in combination with other limitations recruited in each of the independent claims 7-10 respectively.
Ang et al (US 20190150172 A1) discloses techniques for signaling a channel state information request in general and in particular I Fig. 16 discloses receiving DCI in PDCCH with an indication of downlink BWP associated with a CSI request in the DCI and performing a CSI measurement based on the CSI request using the indicated downlink BWP and further transmitting a CSI report based on the CSI measurement to a base station.  However, the disclosure of Ang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a single CSI request field having a particular state  
Kang et al (US 20190058517 A1) discloses in paragraph 465 that PUSCH based CSI Report is deactivated when BWP switching occurs. However, the disclosure of Kang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a single CSI request field having a particular state  associated with more than one serving cell and not receive the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered as claimed in each independent claims 7-10 in combination with other limitations recruited in each of the independent claims 7-10 respectively.
Babaei et al (US 20190207737 A1) discloses CSI reporting in paragraphs 153-158 and 386 discloses activating/deactivating a CSI-Report by activating a BWP or deactivating a BWP but nowhere does it explicitly disclose not transmitting or receiving the CSI report for deactivated downlink BWPs in the event that the CSI report is triggered.  Babaei taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a single CSI request field having a particular state  associated with more than one serving cell and not receive the CSI report for deactivated downlink BWPs in a case that the CSI report is triggered as claimed in each independent claims 7-10 in combination with other limitations recruited in each of the independent claims 7-10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474